— Appeal by the defendant from a judgment of the Supreme Court, Kings County (Slavin, J.), rendered January 11, 1989, convicting him of criminal possession of a controlled substance in the second degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
Since defense counsel merely made a general objection and did not raise the specific factual or legal basis for his objection, the defendant has failed to preserve for appellate review his claim that the trial court improperly discharged a juror (see, CPL 470.05 [2]; cf., People v Jackson, 149 AD2d 532).
We reject the defendant’s contention that his right to be present for all material stages of trial was violated (see, CPL 260.20; People v Ciaccio, 47 NY2d 431). The defendant had no right to be present during that portion of the pre-charge conference at which the court discussed with counsel what would be included on the proposed verdict sheet, as that conference only involved questions of law and procedure (see, People v Velasco, 77 NY2d 469).
The defendant has failed to preserve for appellate review his various claims of prosecutorial misconduct (see, CPL 470.05 [2]; People v Medina, 53 NY2d 951). Thompson, J. P., Eiber, Balletta and Ritter, JJ., concur.